Exhibit 3.4 INDEX BY-LAWS OF GLOBAL WIRELESS & DIGITAL, INC ARTICLE I - OFFICES 1 ARTICLE II - STOCKHOLDERS 1 1.ANNUAL MEETING 1 2.SPECIAL MEETINGS 1 3.PLACE OF MEETING 1 4.NOTICE OF MEETING 2 5.CLOSING OF TRANSFER BOOKS OR FIXING OF RECORD DATE 2 6.VOTING LIST 2 7.QUORUM 3 8.PROXIES 3 9.VOTING 3 10. ORDER OF BUSINESS 4 a.Roll Call 4 b.Proof of notice of meeting or waiver of notice 4 c.Reading of minutes of preceding meeting 4 d.Reports of Officers 4 e.Reports of Committees 4 f. Election of Directors 4 g.Unfinished Business 4 h.New Business 4 11. INFORMAL ACTION BY STOCKHOLDERS 4 ARTICLE III - BOARD OF DIRECTORS 4 1. GENERAL POWERS 4 2.NUMBER, TENURE AND QUALIFICATIONS 4 3.REGULAR MEETINGS 4 4.SPECIAL MEETINGS 5 5.NOTICE 5 6.QUORUM 5 7.MANNER OF ACTING 5 8.NEWLY CREATED DIRECTORSHIPS AND VACANCIES 5 9.REMOVAL OF DIRECTORS 5 10.RESIGNATION 6 11.COMPENSATION 6 12.EXECUTIVE AND OTHER COMMITTEES 6 ARTICLE IV – OFFICERS 6 1.NUMBER 6 2.ELECTION AND TERM Of OFFICE 6 3.REMOVAL 6 4.VACANCIES 7 5.PRESIDENT 7 6.CHAIRMAN OF THE BOARD 7 7.SECRETARY 7 8.TREASURER 7 9.SALARIES 8 ARTICLE V - STOCK 8 1.CERTIFICATES 8 2.New Certificates 8 3.Restrictions of transfer 9 ARTICLE VI - CONTRACTS, LOANS, CHECKS, AND DEPOSITS 9 1.CONTRACTS 9 2.LOANS 9 3.CHECKS, DRAFTS, ETC 9 4.DEPOSITS 9 ARTICLE VII - FISCAL YEAR 9 ARTICLE VIII -DIVIDENDS 9 ARTICLE IX - SEAL 10 ARTICLE X - WAIVER OF NOTICE 10 ARTICLE XI - AMENDMENTS 10 BY-LAWS OF GLOBAL WIRELESS & DIGITAL, INC. ARTICLE I - OFFICES The principal office of the corporation in the State of Arizona shall be located at 610 E. Bell Rd #2­462 , Phoenix, AZ 85022-2393, County of Maricopa. The corporation may have such other offices, either within or without the state of incorporation as the board of directors may designate or as the business of the corporation may require from time to time. ARTICLE II -STOCKHOLDERS 1.ANNUAL MEETING. The annual meeting of the stockholders shall be held on the 2nd Wednesday of May in each year, beginning with the year 2004 at the hour of 1 o'clock P.M. local time for the purpose of the election of directors and for the transaction of such other business as may come before the meeting. If the day fixed for the annual meeting shall be a legal holiday such meeting shall be held on the next succeeding business day. 2.SPECIAL MEETINGS. Special meetings of the stockholders, for any purpose or purposes, unless otherwise prescribed by statute, may be called by the president or by a director, and shall be called by the president at the request of the holders of not less than fifty one (51) percent of all the outstanding shares of the corporation entitled to vote at the meeting. 3.PLACE OF MEETING. The directors may designate any place, either within or without the state unless otherwise prescribed by statute, as the place of meeting for any annual meeting or for any special meeting called by the directors. A waiver of notice signed by all stockholders entitled to vote at a meeting may designate anyplace, either within or without the state unless otherwise prescribed by statute, as the place for holding such meeting. If no designation is made, or if a special meeting be otherwise called, the place of meeting shall be the principal office of the corporation. 4.NOTICE OF MEETING.
